UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-135783 Commission File Number WATERPURE INTERNATIONAL, INC. (Name of small business issuer in its charter) Florida 20-3217152 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1600 Lower State Road Doylestown, PA 18901 (215) 491-1075 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:NONE Securities registered under Section 12(g) of the Exchange Act:Common Stock, $.0001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State issuer’s revenues for its most recent fiscal year:$6,279 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days:$5,377,313 at September 10, 2007. State the number of shares outstanding of each of the issuer’s classes of common equity: 21,509,250 as of September 10, 2007 DOCUMENTS INCORPORATED BY REFERENCE:There are no documents incorporated by reference in this Annual Report on Form 10-KSB other than as set forth in Part III, Item 13. Transitional Small Business Disclosure Format:Yes []No [X] -1- WATERPURE INTERNATIONAL, INC. FORM 10-KSB For the Fiscal Year Ended June 30, 2007 Part I Page Item 1.Description of Business 3 Item 2.Description of Property 5 Item 3.Legal Proceedings 6 Item 4.Submission of Matters to a Vote of Security Holders 6 Part II Page Item 5.Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 7 Item 6.Management's Discussion and Analysis or Plan of Operation 8 Item 7.Financial Statements 11 Item 8.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 25 Item 8A.Controls and Procedures 25 Item 8B.Other Information 25 Part III Page Item 9.Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with section 16(a) of the Exchange Act 26 Item 10.Executive Compensation 27 Item 11.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 12.Certain Relationships and Related Transactions, and Director Independence 27 Item 13.Exhibits 28 Item 14.Principal Accountant Fees and Services 29 -2- PART I FORWARD-LOOKING INFORMATION This Annual Report of WaterPure International, Inc. on Form 10-KSB contains forward-looking statements, particularly those identified with the words, “anticipates,” “believes,” “expects,” “plans,” “intends”, “objectives” and similar expressions. These statements reflect management's best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under "Legal Proceedings" and "Management's Discussion and Analysis and Plan of Operations," generally, and specifically therein under the captions "Liquidity and Capital Resources" as well as elsewhere in this Annual Report on Form 10-KSB. Actual events or results may differ materially from those discussed herein. ITEM 1.DESCRIPTION OF BUSINESS Business Development WaterPure International, Inc. (“WPII” or the “Company”) was organized under the laws of the state of Florida on July 22, 2005 and is doing business as a marketer of the WaterPure Atmospheric Water Generator, a branded product of the Company. We are structured expressly as a marketing entity and therefore we do not engage in the design, development or manufacturing of products. We intend to operate in North America, South America and the Caribbean providing various versions of our devices, which produce drinking water from ambient air. We are currently organizing our distribution and marketing programs, which consists of placing these products in retail establishments and other distribution channels. Our primary focus will be on establishing the defined sales channels and supporting them with meaningful marketing programs to the extent that funds are available. We have sold our first six units and have generated minimum revenues from operations. We intend to generate revenue from the sale of our products through only three channels at the present time: • Establish effective marketing channels for our products through a network of distributors and retailers in selected markets. • Support revenue generation in these channels by effectively educating the consumer marketplace and promoting the use of atmospheric water generators as a means of assuring the delivery of safe, healthy water at low costs. • We intend to have our manufacturer provide the atmospheric water generator line under our WaterPure Pro and Executive brand labels. Reports under the Exchange Act The Company became subject to the reporting requirements of the Exchange Act of 1934 upon the effectiveness of a Registration Statement on Form SB-2 granted on October 24, 2006. -3- Information About Our Product Although our Company is a development stage company, the basic technology employed by our product to produce water from air has been in use in other applications for many decades. Looking very much like the traditional water cooler (but without the inverted water bottle supplying the liquid), the WaterPure Water Generator stands in a residential or office environment and converts the water contained in the ambient air to water providing a continuing supply of fresh, pure, hot or cold water. The essential process employed by the WaterPure water generator is simply evaporation and condensation. Water collected from this process is then treated through various specialized filters and ultra violet light purification to obtain the desired degree of safe water output. Since there is no revolutionary or unproven technology utilized in our WaterPure process, we expect that the risks of failure of the product to perform as advertised are nominal. Since we are a marketing company and do not manufacture or produce any products ourselves, we have not had to acquire any significant assets to execute our business plan. We expect to acquire standard office furniture and fixtures to accommodate the staff that will manage our activities. Our principal expenditures will be for inventory and our standard order is currently configured at approximately $65,000. We will closely monitor sales so we will be able to order the next shipment of products in sufficient lead-time to ensure that we will always have product available for delivery. We will store our inventory offsite at third party facilities to keep our fixed overhead at minimum levels. Current Business of the Company On March 6, 2007, the Company announced that it had entered into an exclusive agreement for the Florida market with Genco Power Solutions, Inc. of Pompano Beach, Florida to distribute the WaterPure line of Atmospheric Water Generators.The Company decided to terminate this agreement after further review of Genco’s financials. On July 5, 2007, the Company announced the appointment of Midwest Future Technology, LLC (“Midwest”) as its Master Distributor for our atmospheric water generator (AWG) products in the Indiana, Ohio and Kentucky region for direct sales to businesses and consumers in Indiana, Ohio and Kentucky.They will also set up and support new WaterPure dealers and mini distributors in that tri-state area. Our strategic marketing plan includes military installations and large national accounts in the region. Midwest is a key component in the fulfillment of this plan. Their Liberty, IN based operation includes a service and warehousing facility which will be kitting, distributing and supporting our atmospheric water generator products as we build out the market. Competitive business conditions, and the Company’s competitive position in the industry, and methods of competition The atmospheric water generator, water purification and bottled water industries are highly competitive. This market segment includes numerous manufacturers, distributors, marketers, and retailers that actively compete for the business of consumers both in the United States and abroad. In addition, the market is highly sensitive to the introduction of new products and technologies that may rapidly capture a significant share of the market. As a result, our ability to remain competitive depends in part upon its successful introduction and consumer acceptance of new products. Based on our research, there are possibly 10 entities experimenting with the technology of water generation, of which 5 are direct active competitors. Some of those companies have limited or no business activities while others have entered into strategic alliances with one another. The relatively high energy cost associated with changing water from its vapor phase in the air to the liquid phase appears to be an obstacle to making sales for a number of these competitors.Control of bacteria and viruses in the field of atmospheric water generation creates a technological challenge that our patent-pending water treatment module has resolved.This is a substantial barrier to entering this field by others.The atmospheric water generator and filtration system industry is new, rapidly evolving and can compete with more traditional water treatment systems that rely on surface and ground water supplies. We expect competition to intensify in the future. In the future, our competitors can and may duplicate many of the products or services offered by us. -4- We believe a robust market opportunity exists for the atmospheric water generators and filtration systems. These technologies can provide an alternative solution to the world’s shortage of fresh water and provide clean, safe drinking water in various geographical settings. Today, governments and health professionals are starting to realize and understand the negative health effects of pollution, chemicals used to disinfect water supplies, and residual salt in desalinated water, and how they affect human bodies. We want to be identified as an environmentally sustainable business. Clean drinking water is becoming a scarce commodity as our population increases.Pollution from sewage, industry, agriculture and acid rain has destroyed surface water reservoirs and aquifers. Water generation treatment and filtration is poised to be an important humanitarian industry as we learn more about global warming. Effect of Existing Governmental Regulations The manufacturing, processing, testing, packaging, labeling and advertising of the products that we sell may be subject to regulation by one or more U.S. federal agencies, including the Food and Drug Administration, the Federal Trade Commission, the CSA and UL in North America, the United States Department of Agriculture, the Environmental Protection Agency, the standards provided by the United States Public Health authority and the World Health Organization for Drinking Water. These activities may also be regulated by various agencies of the states, localities and foreign countries in which consumers reside. The Company cannot predict the nature of any future U.S. laws, regulations, interpretations or applications, nor can it determine what effect additional governmental regulations or administrative orders, when and if promulgated, would have on its business in the future. Although the regulation of water is less restrictive than that of drugs and food additives, the Company cannot assure you that the current statutory scheme and regulations applicable to water will remain less restrictive. Further, we cannot assure you that, under existing laws and regulations, or if more stringent statutes are enacted, regulations are promulgated or enforcement policies are adopted, it is or will be in compliance with these existing or new statutes, regulations or enforcement policies without incurring material expenses or adjusting its business strategy. Any laws, regulations, enforcement policies, interpretations or applications applicable to our business could require the reformulation of certain products to meet new standards, the recall or discontinuance of certain products not capable of reformulation, additional record keeping, expanded documentation of the properties of certain products, expanded or different labeling or scientific substantiation. Employees We currently have four employees, three whom are also officers and shareholders. The employees who are officers and shareholders have received no cash compensation and devote such time as is necessary for current operations. Staffing levels will be determined as we progress and grow. Our Board of Directors will determine the compensation of all new employees based upon job descriptions. ITEM 2.DESCRIPTION OF PROPERTY The Company’s executive office is currently located at 1600 Lower State Road, Doylestown, PA 18901, which is the office of another business of the Company’s President. The rent for the office space will be $170 a month and the Company has a lease that runs through October 2007. In June 2007, we opened a regional operations center at 1unrise Boulevard, Fort Lauderdale, Florida.The Company entered into a month to month lease for $ 543 per month.This facility accommodates our administrative, sales and customer relations personnel. -5- ITEM 3.LEGAL PROCEEDINGS As of the date of this prospectus, neither we nor any of our officers or directors is involved in any litigation either as plaintiffs or defendants. As of this date, there is no threatened or pending litigation against us or any of our officers or directors. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. -6- PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALLBUSINESS ISSUER PURCHASES OF EQUITY SECURITIES A.Market Information The Company’s common stock is traded on the OTCBB under the symbol “WPUR.OB.”The Company’s common stock consists of 40,000,000 shares authorized of which, as of September 10, 2007 there are 21,509,250 shares issued and outstanding.Prior to January 2007, there was no trading market for the Company’s common stock.The following table sets forth the high and low bid prices for the Company’s common stock for the periods indicated. Quarterly Common Stock Price Ranges Quarter In the year ending June 30, 2007 Ended High Low 06/30/07 $ 1.05 $ 0.31 03/31/07 $ 1.00 $ 0.51 B.Holders of Common Stock As of June 30, 2007 there were 57 holders of the Company’s common stock. C.Dividends We currently intend to retain any future earnings for use in the expansion of the business, and therefore do not intend to pay shareholder dividends. The declaration and payment of cash dividends, if any, will be at the discretion of the Board of Directors of the Company and will depend, among other things, upon our earnings, capital requirements, and financial condition. D.Securities Authorized for Issuance Under Equity Compensation Plans Recent issuance of registered securities: 575,000 shares for services rendered pursuant to Section 4(2). The Company cancelled the agreement in which 75,000 shares were issued. After the agreement was cancelled 37,500 shares were sold, which the Company was entitled to the proceeds which amounted to $17,000. The Company collected $10,000 prior to year end and the remaining $7,000 subsequent to year end. The Company has not yet received the remaining 37,500 shares. -7- Recent issuance of unregistered securities: 85,000 shares for services rendered pursuant to Section 4(2). The Company cancelled the agreement in which 75,000 shares were issued. The Company had received back 12,500 shares subsequent to year end and is still waiting for the remaining 62,500 shares. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following information should be read in conjunction with the consolidated financial statements and the notes thereto contained elsewhere in this report. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements. Information in this Item 6, "Management's Discussion and Analysis or Plan of Operation," and elsewhere in this 10-KSB that does not consist of historical facts, are "forward-looking statements." Statements accompanied or qualified by, or containing words such as "may," "will," "should," "believes," "expects," "intends," "plans," "projects," "estimates," "predicts," "potential," "outlook," "forecast," "anticipates," "presume," and "assume" constitute forward-looking statements, and as such, are not a guarantee of future performance. The statements involve factors, risks and uncertainties including those discussed in the “Risk Factors” section contained elsewhere in this report, the impact or occurrence of which can cause actual results to differ materially from the expected results described in such statements. Risks and uncertainties can include, among others, fluctuations in general business cycles and changing economic conditions; changing product demand and industry capacity; increased competition and pricing pressures; advances in technology that can reduce the demand for the Company's products, as well as other factors, many or all of which may be beyond the Company's control. Consequently, investors should not place undue reliance on forward-looking statements as predictive of future results. The Company disclaims any obligation to update the forward-looking statements in this report. General We are currently organizing our distribution and marketing programs, which consists of placing our product in retail establishments and through distributors. Our primary focus will be on establishing the defined sales channels and supporting them with meaningful marketing programs to the extent that funds are available. We have sold six units to date and have generated minimal revenues from operations. Our plan of operations for the next 12 months will be the development of our distribution and marketing channels in our selected launch markets and the continued expansion of our product line to afford us a larger market into which we may sell product. We do not intend to conduct any other additional product research and development nor do we intend to purchase any additional significant equipment at this time. In addition, we do not expect a significant change in the number of employees. Our current burn rate of available capital is currently unable to support operations for the next 12 months. This consists of approximately $350,000 for accounting, legal, technical support, web maintenance and service equipment, travel, telephone and office supplies. An additional $100,000 would be utilized for the production and execution of our marketing support program. The Company is currently working on raising enough capital to cover these expenditures. We have a working capital deficiency of approximately $(79,000) at June 30, 2007, and have not earned any significant revenues and have incurred a net loss from our inception through June 30, 2007 totaling approximately $1.18 million. -8- Results of Operations For the Period from July 22, 2005 (Inception) through June 30, 2007 Since the Company was formed on July 22, 2005, it has earned approximately $6,000 in revenues and has incurred a net loss since its inception of $1.18 million through June 30, 2007. Operations from the Company’s inception through June 30, 2007 were devoted primarily to strategic planning, raising capital and developing revenue-generating opportunities. Liquidity and Capital Resources In May 2007, we issued $50,000 in subordinated convertible debentures. The debentures have a 12% coupon and mature two years from date of issuance.Conversions to common stock are at a price of $.25 per share of common stock. Conversions of any interest on the debentures are at current market price. Critical Accounting Policies Our financial statements are prepared based on the application of accounting principles generally accepted in the United States of America.These accounting principles require us to exercise significant judgment about future events that affect the amounts reported throughout our financial statements.Actual events could unfold quite differently than our previous judgments had predicted.Therefore the estimates and assumptions inherent in the financial statements included in this report could be materially different once those actual events are known.We believe the following policies may involve a higher degree of judgment and complexity in their application and represent critical accounting policies used in the preparation of our financial statements.If different assumptions or estimates were used, our financial statements could be materially different from those included in this report. Revenue Recognition:We recognize revenues in accordance with Staff Accounting Bulletin 104, Revenue Recognition in Financial Statements (SAB 104).We sell atmospheric water generators (AWG).Revenue from such product sales is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectibility is probable.At this time the earnings process is complete and the risks and rewards of ownership have transferred to the customer, which is generally when the goods are shipped and all significant obligations of the Company have been satisfied. Accounts Receivable:We must make judgments about the collectibility of our accounts receivable to be able to present them at their net realizable value on the balance sheet.To do this, we carefully analyze the aging of our customer accounts, try to understand why accounts have not been paid, and review historical bad debt problems.From this analysis, we record an estimated allowance for receivables that we believe will ultimately become uncollectible.As of June 30, 2007, we had an allowance for bad debts of$0.We actively manage our accounts receivable to minimize our credit risks and believe that our current allowance for doubtful accounts is fairly stated. Reliability of Inventory Values:We make judgments about the ultimate realizability of our inventory in order to record our inventory at its lower of cost or market.These judgments involve reviewing current demand for our products in comparison to present inventory levels and reviewing inventory costs compared to current market values. -9- Recent Accounting Pronouncements In July 2006, the FASB issued Interpretation No. 48 (FIN 48), “Accounting for uncertainty in Income Taxes”. FIN 48 clarifies the accounting for Income Taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. It also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition and clearly scopes income taxes out of SFAS 5, “Accounting for Contingencies”. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company has not yet determined the impact that the adoption of FIN No. 48 will have on its financial statements. In September 2006 the Financial Accounting Standards Board (the “FASB”) issued its Statement of Financial Accounting Standards 157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. FAS 157 effective date is for fiscal years beginning after November 15, 2007. The Company does not expect adoption of this standard will have a material impact on its financial position, operations or cash flows. In September 2006 the FASB issued its Statement of Financial Accounting Standards 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”. This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The effective date for an employer with publicly traded equity securities is as of the end of the fiscal year ending after December 15, 2006. The Company does not expect adoption of this standard will have a material impact on its financial position, operations or cash flows. In February 2007 the FASB issued its Statement of Financial Accounting Standards 159, “The Fair Value Option for Financial Assets and Financial Liabilities” -including an amendment of FASB Statement 115. This Statement improves financial reporting by providing entities the opportunity to mitigate volatility in reporting earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. The effective date will be for the fiscal year beinging July 1, 2008. We do not expect the adoption of this pronouncement to have a material impact on our financial position, operations or cash flows. -10- ITEM 7.FINANCIAL STATEMENTS WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF JUNE 30, 2 ENDED JUNE 30, 2007 AND FOR THE PERIODS FROM JULY 22, 2005 (INCEPTION) THROUGH JUNE 30, 2006 AND 2007 -11- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Equity (Deficiency) F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 -12- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of WaterPure International, Inc. We have audited the accompanying balance sheets of WaterPure International, Inc. (a development stage company) (the “Company”) as of June 30, 2007 and June 30, 2006, and the related statements of operations, changes in stockholders’ equity (deficiency) and cash flows for the fiscal year ended June 30, 2007 and for the period July 22, 2005 (inception) through June 30, 2006 and for the period from July 22, 2005 (inception) through June 30, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of WaterPure International, Inc. (a development stage company) as of June 30, 2007 and 2006, and the results of its operations and its cash flows for the fiscal year ended June 30, 2007 and for the period from July 22, 2005 (inception) through June 30, 2006 and for the period from July 22, 2005 (inception) through June 30, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As shown in the accompanyingfinancial statements, the Company has incurred a net loss since its inception totaling approximately $1.18 million, has earned minimal revenues and has a working capital deficitas of June 30, 2007. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 11.These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Carlin, Charron & Rosen, LLP Glastonbury, Connecticut September 26, 2007 F-1- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS JUNE 30, 2 2007 2006 ASSETS Cash $ 10,918 $ 53,515 Accounts receivable 6,904 - Other receivables 7,000 - Inventories 63,642 - Deposit on inventories - 60,789 Other 7,035 7,955 Total current assets 95,499 122,259 Trademark 325 - Security deposit 200 200 Total assets $ 96,024 $ 122,459 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITES Accounts payable and accrued expenses $ 36,623 $ 10,000 Notes payable 50,000 - Due to officers 13,373 - Due to stockholders 74,350 - Total current liabilities 174,346 10,000 Convertible debt 50,000 - STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock, par value $.0001 per share; 40,000,000 authorized and 21,271,750 shares outstanding 2,127 - Additional paid in capital 1,047,143 - Common stock to be issued - 176,820 Deficit accumulated during the development stage (1,177,592 ) (64,361 ) Total stockholders' equity (deficiency) (128,322 ) 112,459 Total liabilities and stockholders' equity (deficiency) $ 96,024 $ 122,459 The accompanying notes are an integral part of these financial statements. F-2- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE FISCAL YEAR ENDED JUNE 30, 2 FROM JULY 22, 2005 (INCEPTION) THROUGH JUNE 30, 2 July 22, 2005 July 22, 2005 Year (inception) (inception) ended through through June 30, June 30, June 30, 2007 2006 2007 REVENUES $ 6,279 $ - $ 6,279 COST OF GOODS SOLD 3,411 - 3,411 Gross profit $ 2,868 $ - $ 2,868 EXPENSES General and administrative expenses 1,096,034 64,361 1,160,395 LOSS FROM OPERATIONS (1,093,166 ) (64,361 ) (1,157,527 ) Interest expense 20,065 - 20,065 Loss before provision for income taxes (1,113,231 ) (64,361 ) (1,177,592 ) Provision for income taxes - - - Net loss $ (1,113,231 ) $ (64,361 ) $ (1,177,592 ) Net loss per share basic and diluted $ (0.05 ) $ (0.00 ) $ (0.06 ) Weighted average per common share 20,764,873 19,200,295 19,982,584 The accompanying notes are an integral part of these financial statements. F-3- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE FISCAL YEAR ENDED JUNE 30, 2007 AND FOR THE PERIOD FROM JULY 22, 2005 (INCEPTION) THROUGH JUNE 30, 2006 Common stock to be issued Common stock issued and outstanding Additonal paid in capital Deficit Accumulated During the Development Stage Total Stockholders' Equity (Deficiency) Shares Amount Shares Amount Balance July 22, 2005 (inception) - $ - - $ - $ - $ - $ - Common stock to be issued in connection with Incorporation (July 22, 2005) 4,000,000 10,000 - 10,000 Common stock to be issued - consulting services 16,150,000 40,375 - 40,375 Common stock to be issued - private placement, net of issuance costs of $58,255 461,750 126,445 - 126,445 Net loss - (64,361 ) (64,361 ) Balance June 30, 2006 20,611,750 176,820 - - - (64,361 ) 112,459 Issuance of common stock (20,611,750 ) (176,820 ) 20,611,750 2,061 174,759 - - Beneficial conversion discount - convertible debt - 18,750 - 18,750 Common stock issued - consulting services - - 660,000 66 622,334 - 622,400 Issuance of stock options - employee 231,300 231,300 Net loss - (1,113,231 ) (1,113,231 ) Balance June 30, 2007 - $ - 21,271,750 $ 2,127 $ 1,047,143 $ (1,177,592 ) $ (128,322 ) The accompanying notes are an integral part of these financial statements. F-4- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE FISCAL YEAR ENDED JUNE 30, 2 FROM JULY 22, 2005 (INCEPTION) THROUGH JUNE 30, 2 Fiscal July 22, 2005 July 22, 2005 Year (inception) (inception) ended through through June 30, June 30, June 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,113,231 ) $ (64,361 ) $ (1,177,592 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued - consulting services 622,400 40,375 $ 662,775 Issuance of stock options - employee 231,300 - 231,300 Amortization of beneficial conversion discount 18,750 - 18,750 Changes in operating assets and liabilities (Increase)/Decrease in: Accounts receivable (6,904 ) - (6,904 ) Other receivables (7,000 ) - (7,000 ) Inventories (2,853 ) (60,789 ) (63,642 ) Other 920 (7,955 ) (7,035 ) Security deposits - (200 ) (200 ) Increase/(Decrease) in: Accounts payable and accrued expenses 26,623 10,000 36,623 Net cash used in operating activities (229,995 ) (82,930 ) (312,925 ) CASH FLOWS FROM INVESTING ACTIVITIES: Trademark (325 ) - (325 ) Net cash used in investing activities (325 ) - (325 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from private placement - 126,445 126,445 Proceeds from sale of founders shares - 10,000 10,000 Proceeds from notes payable 50,000 - 50,000 Advances from officers 13,373 - 13,373 Advances from stockholders 74,350 - 74,350 Proceeds from convertible debt 50,000 - 50,000 Net cash provided by financing activities 187,723 136,445 324,168 NET (DECREASE)/INCREASE IN CASH (42,597 ) 53,515 10,918 CASH, beginning of period 53,515 - - CASH, end of period $ 10,918 $ 53,515 $ 10,918 The accompanying notes are an integral part of these financial statements. F-5- WATERPURE INTERNATIONAL, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 1 - SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS WaterPure International, Inc. (a development stage company) (the “Company”) was incorporated in the state of Florida on July 22, 2005, for the purpose of marketing selected private label products and services to the small office and/or home office as well as the consumer markets. Initially, the Company will be marketing the WaterPure Pro and the WaterPure Executive Atmospheric Water Generator, devices that harvest pure drinking water from ambient air. These machines can produce drinking water virtually free of any material, bacterial, organic or other contaminants. DEVELOPMENT STAGE COMPANY The Company is considered a development stage company as defined by Statement of Financial Accounting Standards (SFAS) No. 7, as it has no principal operations and/or minimal revenues from any source. Operations from the Company’s inception through June 30, 2007 were devoted primarily to strategic planning, raising capital and developing revenue-generating opportunities. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers financial instruments with a maturity date of three months or less from the date of purchase to be cash equivalents.The Company had no cash equivalents at June 30, 2007. ACCOUNTS RECIEVABLE The Company makes judgments about the collectbility of accounts receivable to be able to present them at their net realizable value on the balance sheet.
